Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Norman Sims on 01/25/2022 and 01/31/2022.

The application has been amended as follows: 
In claim 6, on line 2, after the first “comprising” add “at least one or more impact modifiers and”.
In claim 6, line 7, after “nitriles;” for component c), add the word “and”.
In claim 6, lines 8-9, delete “and, e) impact modifier”.
In claim 19, on the last line, replace “copolymers are” with “copolymer is”.

Drawings
The drawings were received on 01/27/2022.  These drawings are acceptable.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
A) The previous objections of claims 1-20, previous rejection of claims 5 and 16-19 under 35 USC 112(b), and previous rejection of claims 1-4, 10, and 20 under 35 USC 103 over Ishida (JP 10330431 A) are withdrawn in light of Applicant’s amendment.
B) The closest prior art of record, Ishida (JP 10330431 A, See machine translation for citation) discloses other structural unit may be present in the copolymer usually 10 mol% or less [0031].  However, Ishida does not teach or suggest acrylonitrile nor an impact modifier.   
C) Peacock (2006), Polymer Chemistry-Properties and Applications-21.2.2. Random Coplymers of Polystyrene. Hanser Publishers teaches pure polystyrene has a glass transition temperature of approximately 100°C (page 310, 21.2.1).  By incorporating acrylonitrile into polystyrene, the copolymer’s glass transition temperature is below that of pure polystyrene.  When sufficient acrylonitrile is present, the copolymer’s glass transition temperature falls below room temperature (page 310, 21.2.2).   Therefore, it is not inherent that the glass transition of the polymer of claim 5 is of about 100°C as recited in claim 5.  It would be expected that the glass transition would be below about 100°C.  The prior art does not provide motivation to optimize the glass transition temperature.
D) JP-2006-22317 A (referred to hereinafter as JP ‘317, See machine translation for citation) discloses a copolymer of epoxidized cyclohexyl acrylate, isobornyl acrylate and styrene (copolymer B) with a molecular weight of 7000 [0078] and an epoxidized polybutadiene (Example 9).  However, JP ‘317 does not disclose the glass transition of the copolymer of epoxidized cyclohexyl acrylate, isobornyl acrylate and styrene.  Furthermore, JP ‘317 teaches the molecular weight of the copolymer B which contains styrene and a cycloolefin is 4,000 to 40,000 
E) Chao (US 2016/0168413 A1) disclose a coating composition [0001].  Chao discloses a copolymer containing ethylhexyl acrylate (Tg is -50°C as per the teachings of the Polymer Handbook), glycidyl methacrylate (Tg is 74°C as per the teachings of the Polymer Handbook) with a weight average molecular weight of 2,116 g/mol  as shown in Example 1 which is well below the claimed range.  However, Chao does discloses the weight average molecular weight is at least 1,000 g/mol and  may be no more than 1,000,000 g/mol [0042-0043].  Chao does not explicitly discloses the glass transition temperature of the copolymer.  Therefore, it would be expected the glass transition temperature would below about 100°C since ethylhexyl acrylate and glycidyl methacrylate are present in significant amounts.  The prior art does not provide motivation to optimize the glass transition temperature. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomaides (US 11,066,615 B2) teaches copolymers of bicyclic (meth)acrylate and alkyl (meth)acrylate and their use as rheology modifiers in fuels.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767